    Case 3:18-cv-00731-X Document 200 Filed 01/30/19            Page 1 of 4 PageID 16039



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MCR OIL TOOLS LLC,                               §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                 §
SPEX OFFSHORE LTD.,                              §
SPEX SERVICES LTD.,                              §   CIVIL ACTION NO. 3:18-CV-00731-M
SPEX OFFSHORE (UK) LTD.,                         §
SPEX GROUP US LLC,                               §
SPEX ENGINEERING (UK) LTD.,                      §
SPEX GROUP HOLDINGS, LTD.,                       §
SPEX CORPORATE HOLDINGS,                         §
LTD., AND JAMIE OAG                              §
         Defendants                              §

                           SPEX ENGINEERING (UK) LTD.’S
                      ADVISORY TO THE COURT ON SCOTTISH LAW

          Scotland-based Defendant SPEX Engineering (UK) Ltd. (“Engineering UK”) files this

Advisory to the Court on Scottish Law (“Advisory”) as follows:

          1.      The Court has determined that “it will apply the general rule—that liability

under an alter ego or veil-piercing theory is determined by the law of the country in which the

entity was incorporated”—which, for every named defendant entity except SPEX Group US

LLC, is Scotland.1 In its previous briefings, Engineering UK attempted to provide the Court

a concise, accurate portrayal of the current landscape of Scottish law regarding veil piercing

within Scotland and the UK.2 Engineering UK files this Advisory in order to assist the Court

and provide a complete picture of Scottish law regarding veil piercing, including recent

developments. Plaintiff is not prejudiced by this Advisory because it has been on notice of


1
    [ECF 146].
2
    [ECF 86, 87, 88, 107, 108, 126, 127, 128].


SPEX ENGINEERING (UK) LTD.’S ADVISORY TO THE COURT ON SCOTTISH LAW                       Page 1
    Case 3:18-cv-00731-X Document 200 Filed 01/30/19                   Page 2 of 4 PageID 16040



Scottish legal issues since at least June 25, 2018 and Federal Rule of Civil Procedure 44.1

does not impose any specific time limit.3

          2.     Through this Advisory and the Declaration of Garry Borland, QC attached

hereto, Engineering UK submits that Scottish law: (1) does not recognize a legal concept

similar to an “alter ego” theory as a basis for disregarding the corporate form; (2) only

recognizes a limited principle of veil piercing as a basis for disregarding the corporate form

under certain circumstances4—not present here; (3) does not recognize “reverse” corporate

veil piercing as a basis for disregarding the corporate form; (4) would reject any attempt to

pierce the corporate veils of SPEX Services Limited (“Services”) or SPEX Offshore Limited

(“Offshore”) to fix liability on other named defendants because the other named defendants

do not owe pre-existing legal obligations to Plaintiff; and (5) would reject any attempt to pierce

the corporate veils of other named defendants in this lawsuit to fix liability on Services or

Offshore because Services and Offshore are not shareholders in the other named defendants.5

                                              Conclusion

          Defendant SPEX Engineering (UK) Ltd. files this Advisory on Scottish law asking the

Court to consider the Declaration of Garry Borland, QC attached hereto and determine that

Plaintiff’s alter ego or veil-piercing theory against all defendants incorporated in Scotland fails

as a matter of Scottish law and should be dismissed with prejudice under Federal Rule of Civil

Procedure 12(b)(6).




3
 [ECF 86, 87]; see also Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of Republic of Venezuela, 575
F.3d 491, 496–97 (5th Cir. 2009).
4
  Pre-existing legal obligation or liability, current shareholder, or evasion of pre-existing legal
obligation or liability by interposing a company under its control.
5
    See Exhibit “1” – Declaration of Garry Borland, QC.


SPEX ENGINEERING (UK) LTD.’S ADVISORY TO THE COURT ON SCOTTISH LAW                                 Page 2
 Case 3:18-cv-00731-X Document 200 Filed 01/30/19           Page 3 of 4 PageID 16041



                                         Respectfully submitted,


                                         /s/ Craig D. Dillard
                                         Craig D. Dillard
                                         Texas State Bar No. 24040808
                                         cdillard@foley.com
                                         Terrell Miller
                                         Texas State Bar No. 24046446
                                         tmiller@foley.com
                                         Jason P. Sharp
                                         Texas State Bar No. 24039170
                                         jsharp@foley.com
                                         FOLEY GARDERE
                                         FOLEY & LARDNER LLP
                                         1000 Louisiana, Suite 2000
                                         Houston, Texas 77002
                                         Tel: 713-276-5500
                                         Fax: 713-276-5555

                                         Steven C. Lockhart
                                         Texas State Bar No. 24036981
                                         slockhart@foley.com
                                         Robert T. Slovak
                                         Texas State Bar No. 24013523
                                         rslovak@foley.com
                                         Rachel Kingrey
                                         Texas State Bar No. 24068616
                                         rkoneil@foley.com
                                         FOLEY GARDERE
                                         FOLEY & LARDNER LLP
                                         2021 McKinney Avenue, Suite 1600
                                         Dallas, Texas 75201
                                         Tel: 214-999-4668
                                         Fax: 214-999-3668

                                         ATTORNEYS FOR DEFENDANT
                                         SPEX ENGINEERING (UK) LTD.




SPEX ENGINEERING (UK) LTD.’S ADVISORY TO THE COURT ON SCOTTISH LAW              Page 3
 Case 3:18-cv-00731-X Document 200 Filed 01/30/19             Page 4 of 4 PageID 16042



                              CERTIFICATE OF SERVICE

       The undersigned Counsel hereby certifies that the foregoing has been served via ECF on
this the 30th day of January, 2019 to:

       Blake L. Beckham
       Jose M. Portela
       THE BECKHAM GROUP P.C.
       3400 Carlisle, Suite 550
       Dallas, TX 75204
       214-965-9301 (fax)

       Attorneys for Plaintiff,
       MCR OIL TOOLS, LLC


                                                  /s/ Craig D. Dillard
                                                    Craig D. Dillard




SPEX ENGINEERING (UK) LTD.’S ADVISORY TO THE COURT ON SCOTTISH LAW                     Page 4
